Citation Nr: 0619156	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  99-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Entitlement to service connection for an eye disability.  

[The matters of entitlement to an initial evaluation in 
excess of 50 percent for service-connected post-traumatic 
stress disorder (PTSD) and entitlement to an effective date 
earlier than June 23, 2000 for service connection for PTSD 
will be addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954 and from January 1955 to May 1956.  

The Board of Veterans' Appeals (Board) denied service 
connection for right eye disability in December 1983. The 
veteran applied to reopen a claim for service connection for 
right eye disability in September 1999, and the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO) declined to reopen the claim. The veteran appealed 
the RO's decision.  He presented testimony at a personal 
hearing at the RO before the undersigned in October 2000.

This matter was previously before the Board in November 2000.  
At that time, the Board denied the veteran's request to 
reopen his previously denied claim.  The veteran then sought 
review of the Board's decision before the United States Court 
of Appeals for Veterans Claims (the Court).  In June 2001, 
representatives of the veteran and the Secretary of Veterans 
Affairs filed with the Court a Joint Motion to Remand and to 
Stay Further Proceedings (the Joint Motion).  On June 6, 
2001, the Court issued an Order which granted the Joint 
Motion, vacated the Board's November 2000 decision and 
remanded the case to the Board, directing that the veteran's 
request to re-open his previously denied claim of entitlement 
to service connection be granted and that additional 
development of the claim be undertaken, to include providing 
the veteran with notice under the Veterans Claims Assistance 
Act of 2000 (VCAA). 

In July 2003, this issue was remanded to the RO in order to 
complete the development directed by the Court and also to 
undertake certain other development that the Board found 
warranted.  In October 2005, the RO issued a Supplemental 
Statement of the Case which continued to deny the veteran's 
claim.  The matter was returned to the Board for further 
appellate action.     

However, based upon a review of the record, the Board has 
determined that certain of the development requested by the 
Court, as well as development requested by the Board, has not 
been completed.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.

Clarification of representation

A review of the file indicates that the veteran is 
represented by an attorney with respect to this issue.  He is 
represented by a veterans service organization with respect 
to other issues, which are now on appeal but which have not 
previously been before the Board.  Thus, two separate Board 
decisions, which will be dispatched simultaneously, are 
necessary.


REMAND

The veteran is seeking entitlement to service connection for 
an eye disability.  
After a review of the record, the Board has determined that 
actions required by the Court's April 2001 order and the 
Board's July 2003 remand have not been completed.   
Accordingly, a remand is in order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will ensue]



Reasons for remand

VCAA notice

In the June 2001 Joint Motion, it was determined that the 
veteran's claim was reopened and that the claim should be 
remanded, in part, for consideration under the VCAA.  

Under its VCAA obligations, VA is to specifically inform the 
veteran and the veteran's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
veteran and which part, if any, VA will attempt to obtain on 
behalf of the claimant and of the specific evidence which 
would be pertinent in successfully pursuing his claim. See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

To that end, the RO sent the veteran a letter in April 2004 
which was supposed to specifically advise the veteran of 
evidence needed regarding his claim.  However, this letter 
incorrectly advised the veteran that his claim had not yet 
been reopened and informed him of the need to provide new and 
material evidence. 

The veteran has received no other VCAA notice letter.  
Accordingly, the Board finds that in order to carry out the 
intent of the June 2001 Joint Motion additional VCAA notice 
regarding service connection of a right eye disability must 
be provided to the veteran.   

Driver's license records

Also in the April 2001 Joint Motion a determination was made 
that the RO must make an additional attempt to contact the 
Alabama Department of Public Safety in order to determine 
whether or not the veteran's driver's license records for the 
period between 1948-1950 were still available.  

In March 2003, a letter was sent by the RO to the Alabama 
Department of Public Safety, Division of Driver's Licenses.  
It does not appear that a response has been received.  

Therefore, as the Joint Motion specifically mentioned that 
the unavailability of these records must be verified, the 
Board finds that an additional attempt must be made to 
contact the Alabama Department of Public Safety, Division of 
Driver's Licenses in order to carry out the direction in the 
Joint Motion. 

Medical opinion

In July 2003, the Board remanded this matter for further 
development, specifically referral of the veteran for a VA 
examination by an eye specialist to evaluate the status of 
the veteran's right eye and to diagnose any disorders or 
abnormalities found on examination.   The examination report 
was to specifically include an opinion on the question of 
whether it is more likely, less likely, or at least as likely 
as not that any current loss of visual acuity in the 
veteran's right eye is related to his period of active duty 
from December 1952 to October 1954, to include aggravation of 
a disability of the right eye pre-existing his entrance on 
active duty. Further, in the event that amblyopia is 
diagnosed, the examiner was directed to indicate whether such 
amblyopia is a congenital or developmental condition and, if 
so, whether amblyopia was aggravated (increased in severity 
beyond normal progression) during his period of active duty 
from December 1952 to October 1954. 

In February 2004 the veteran has afforded a VA eye 
examination.  The examiner provided a detailed opinion which 
indicated a finding of amblyopia "all of the veteran's 
life" but did not expressly issue an opinion regarding any 
potential aggravation of that condition due to service.  
Therefore, an addendum addressing that portion of the remand 
instruction is required.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration for the following actions:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b).

2.  VBA must make an additional attempt to 
contact the Alabama Department of Public 
Safety, Division of Drivers Licenses and 
notify that department in writing that VA 
is seeking a copy of the veteran's 
drivers' license records from 1948-1950.  
VBA should also provide a copy of the 
veteran's signed authorization for this 
information.   The Alabama Department of 
Public Safety should be requested to 
provide either a copy of the requested 
records or specific notice that these 
records are not available.  Any response 
received should be associated with the 
veteran's VA claims folder.  If no 
response is received, a memorandum 
documenting efforts made to obtain the 
requested records should be prepared and 
associated with the veteran's VA claims 
folder.  

3.  VBA should then arrange for a medical 
opinion as to the matter of whether any 
diagnosed eye disability was aggravated by 
any incident of the veteran's military 
service.  If available, the specialist who 
conducted the February 2004 eye 
examination should provide this opinion.  
If the February 2004 examiner is not 
available, the claims folder should be 
referred to a similarly qualified 
specialist.  

4.  After the development requested above 
has been completed to the extent possible, 
the VBA should again review the record.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



